TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                      NO. 03-05-00220-CV
                                       444444444444444


                                 Duncan Robertson, Appellant

                                                 v.

                                     NetSolve, Inc., Appellee



44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. GN400588, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


                            MEMORANDUM OPINION


               Appellant Duncan Robertson filed an agreed motion to dismiss this appeal, stating

that the parties have settled their dispute. Accordingly, we grant the motion to dismiss this appeal.

See Tex. R. App. P. 42.1(a).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Agreed Motion

Filed: July 20, 2005
2